Case: 20-10769     Document: 00515793806         Page: 1     Date Filed: 03/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                      March 24, 2021
                                  No. 20-10769
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   George Whitehead, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:07-CR-11-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          George Whitehead, Jr., federal prisoner #35653-177, appeals the
   district court’s denial of his motion for a reduction of sentence pursuant to
   18 U.S.C. § 3582(c)(1)(A)(i). In that motion, Whitehead argued that he
   should be granted compassionate release because of his underlying medical


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10769      Document: 00515793806           Page: 2    Date Filed: 03/24/2021




                                     No. 20-10769


   conditions, which put him at an increased risk of serious illness or death due
   to COVID-19.
          We review the denial of a motion for compassionate release for abuse
   of discretion. United States v. Thompson, 984 F.3d 431, 433 (5th Cir. 2021).
   “[A] court abuses its discretion if it bases its decision on an error of law or a
   clearly erroneous assessment of the evidence.” United States v. Chambliss,
   948 F.3d 691, 693 (5th Cir. 2020) (internal quotation marks and citation
   omitted).
          Whitehead argues that he is eligible for compassionate release because
   his medical conditions qualify as extraordinary and compelling reasons to
   reduce his sentence, given the spread of COVID-19 at his prison facility. The
   Government concedes that Whitehead has demonstrated extraordinary and
   compelling reasons for compassionate release on account of his medical
   conditions, and we accept that concession. See United States v. Courtney, 979
   F.2d 45, 51 (5th Cir. 1992).
          But the district court determined that even if Whitehead’s medical
   conditions qualified as extraordinary and compelling reasons, it still would
   not grant a sentence reduction. Noting Whitehead’s extensive criminal
   record, his assaultive behavior, his possession of firearms, and the court’s
   concern that reducing Whitehead’s sentence would minimize the
   seriousness of Whitehead’s conduct, the court weighed the 18 U.S.C.
   § 3553(a) factors and concluded that it would not grant a sentence reduction.
          When considering a motion for a reduction of sentence under
   § 3582(c), the district court “is in a superior position to find facts and judge
   their import under § 3553(a) in the individual case.” Chambliss, 948 F.3d at
   693 (quoting Gall v. United States, 552 U.S. 38, 51 (2007)). We thus “give
   deference” to the district court’s application of the § 3553(a) factors. See id.




                                          2
Case: 20-10769      Document: 00515793806           Page: 3    Date Filed: 03/24/2021




                                    No. 20-10769


          Whitehead’s contention that the district court abused its discretion by
   not considering his medical conditions is refuted by the record, as is his
   contention that the district court failed to weigh the § 3553(a) factors.
   Further, Whitehead’s argument that the district court should have
   considered § 3553(a)(2)(D) reflects nothing more than a disagreement with
   the district court’s balancing of the sentencing factors, which is insufficient
   to establish an abuse of discretion and “not a sufficient ground for reversal.”
   Id. at 694.
          Accordingly,    we   AFFIRM         the   district   court’s   judgment.
   Whitehead’s motion to appoint counsel, his request for emergency judicial
   notice, and his motion to expedite the appeal are DENIED AS MOOT.




                                          3